Citation Nr: 1600077	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis.  

2.  Entitlement to a rating in excess of 20 percent for residuals of right knee injury, status post anterior cruciate ligament (ACL) reconstruction and partial medial meniscectomy with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988, and from December 1990 to May 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded the Veteran's increased rating claims, as well as claims for service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and a left knee disability.  In a June 2014 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's service connection claim for a left knee condition with degenerative joint disease and increased the Veteran's rating for his right knee disability on appeal from 10 to 20 percent, effective the September 16, 2008, date of his claim for increase.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a September 2014 rating decision, the AOJ granted service connection for PTSD with an initial rating of 30 percent effective September 16, 2008, and a rating of 50 percent beginning January 13, 2014; the Veteran was mailed notice of this decision on October 1, 2014.  The service connection claims are thus no longer before the Board.

The Board notes that, while the AOJ issued a supplemental statement of the case (SSOC) in September 2014 for the Veteran's spine claim, it only readjudicated his right knee claim in the June 2014 rating decision increasing his rating from 10 to 20 percent.  However, in light of the favorable separate rating awarded below for the Veteran's right knee disability, the lack of another separate readjudication by the AOJ in the form of an SSOC is nonprejudicial in this case, and the Board will proceed with a decision on the merits of the Veteran's claim. 

The Veteran appears to have raised the issue of an effective date earlier than January 13, 2014, for a rating of 50 percent for PTSD in a statement received on October 6, 2015, more than one year after the rating decision assigning such rating had been issued to the Veteran.  The matter is thus referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Even considering all symptoms and functional impairment, the Veteran's spine disability more closely approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than either forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran receives the maximum rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right knee joint.

3.  The Veteran's right knee DJD, confirmed on X-ray, has been productive of limitation of flexion to approximately 125 degrees with painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, Plate V (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of right knee injury, status post ACL reconstruction and partial medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for a separate rating of 10 percent, but no greater, for right knee DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a December 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in August 2009 and January 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining updated VA treatment records and the January 2014 VA examination reports, the AOJ substantially complied with the Board's November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the AOJ did not associate with the claims file another complete copy of the Veteran's April
2009 VA examination report, as the Board instructed in November 2013; in this regard, the Board requested a copy of the report "that does not cut words off at the right margin."  However, on further review of the examination report, the Board finds that the truncation on the right margin is so minimal as not to substantially affect the understanding or meaning of any pertinent part of the report.  Thus, the Board finds the lack of another copy of the report in the file to be nonprejudicial in proceeding with adjudication of the Veteran's claims on their merits.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Status post herniated nucleus pulposus and spondylosis

The Veteran's status post herniated nucleus pulposus and spondylosis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5243, and is therefore rated under the criteria for intervertebral disc syndrome.  See 38 C.F.R. §§ 4.20, 4.27.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In this case, on April 2009 VA examination, the Veteran reported back pain with stiffness, weakness, and intermittent left leg pain, with moderate flare-ups.  There was noted to be no limitation to walking.  On examination, there was no spasm, atrophy or guarding.  Motor strength and sensory examination were normal in the lower extremities, except that the Veteran was noted to have had decrease in pinprick sensation along the left dorsum foot and lower leg, worse distally.  On range of motion testing, flexion was to 90 degrees, extension was to 20 degrees, and lateral flexion and rotation was to 30 degrees bilaterally.  There was objective evidence of pain on active range of motion, but no additional limitation of motion following repetition.  The Veteran reported that the effects on his occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, pain and difficulty getting into tight spaces.  He reported losing four weeks of work in the last 12 months, but that this was due to left knee surgery.

In his July 2009 notice of disagreement, the Veteran asserted that he was currently unable to perform his job due to his back condition, and that he had informed the April 2009 VA examiner that he was missing work and was in pain all the time. 

On January 2014 VA examination, the Veteran reported back pain with flare-ups two to three times per month, at which time he iced his back, avoided carrying groceries, and had his wife help him up the stairs, but during these periods he still had to go to work.  He reported that his back pain was located in bilateral low lumbar region and went into left calf and left thigh.  He reported that if the pain was really bad, his lateral hip region started to hurt bilaterally, and that his legs did not go numb, but he felt as though they did not always work correctly.  He reported being able to walk up to three miles but having increased pain and having to stop and stretch is back and knees.  He reported that, without increasing low back pain, he could walk roughly 200 yards on a flat surface, could only stand to do dishes five minutes, and otherwise could stand for 10 to 15 minutes.  He reported that his back hurt after a half hour of driving in car.  There was noted to have been no incapacitating episodes requiring physician-ordered bedrest in the last year.

On range of motion testing, flexion was to 80 degrees, with objective painful motion beginning at 20 degrees, extension was to 20 degrees with painful motion at 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, and bilateral rotation was to 25 degrees.  Motion was unchanged after three repetitions, but it was noted that there was functional loss after repetitive use including weakened movement, incoordination with impaired ability to execute skilled movements smoothly, pain on movement, and interference with sitting, standing and/or weight-bearing.

The Veteran was able to demonstrate fairly normal gait, heel walking, toe walking and half squatting, although he complained of low back pain with squatting.  The Veteran had muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Motor strength testing was normal in the lower extremities with no muscle atrophy, and lower extremity reflexes were normal.  Sensory examination of the all parts of the lower extremities was normal, and straight leg raising test was negative on the right and left.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, with both the right ankle left lower extremity nerve roots not affected by radiculopathy.  It was noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, but reported using a cane a few times a year for his back, knees or both.  Regarding occupational and functional impairment, it was noted that the Veteran should avoid more than light to moderate lifting, with no repeated lifting.

In this case, the Veteran's lumbosacral spine disability does not warrant a rating greater than 20 percent.

The Veteran's spine disability has been manifested by symptomatology of pain, stiffness and weakness with occasional flare-ups, resulting in such functional impairment as decreased mobility, difficulty lifting, carrying, reaching, using stairs, and prolonged walking, standing, or driving.  It has resulted in limitation of motion of flexion to 80 degrees or greater.  The Board notes that on January 2014 VA examination, objective painful motion in flexion began at 20 degrees, and that, while motion, including flexion to 80 degrees, was unchanged after three repetitions, there was functional loss after repetitive use including weakened movement, incoordination with impaired ability to execute skilled movements smoothly, and pain.  However, even considering these factors, the Veteran's spine disability has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than either forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  In this regard, the Veteran's spinal range of motion, itself, would warrant no more than 10 percent under the General Rating Formula; however, considering the entirety of his disabilty, it approximates the criteria for a 20 percent rating.  

Also, the record does not reflect, and the Veteran has not contended, that there have been any periods of acute signs and symptoms due to either intervertebral disc syndrome or his spine disability generally that have required bed rest and treatment prescribed by a physician having a total duration of at least four weeks in any 12-month period.  On January 2014 VA examination, it was noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, and that there had been have been no incapacitating episodes requiring physician ordered bedrest in the last year.  Thus, a rating greater than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board notes that on August 2009 VA examination, the Veteran reported intermittent left leg pain and was noted to have had decrease in pinprick sensation along the left dorsum foot and lower leg, worse distally.  However, in specifically testing for radiculopathy or any neurological symptomatology related to the Veteran's spine disability, the January 2014 VA examiner found that motor strength testing was normal in the lower extremities with no muscle atrophy, lower extremity reflexes were normal, sensory examination of the all parts of the lower extremities was normal, straight leg raising test was negative bilaterally, and the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, with the extremity nerve roots not affected by radiculopathy bilaterally.

While some decreased sensation was found on August 2009 VA examination and the Veteran made subjective complaints regarding pain in the left lower extremity, the Board finds the January 2014 evaluation to be most probative in determining whether the Veteran has radiculopathy or any other neurological symptoms due to his spine disability.  In this regard, the August 2009 VA examiner did not specifically relate any loss of sensation to the Veteran's spine disability; the January 2014 VA examiner specifically found that radiculopathy related to the spine did not exist, and performed testing, such as straight leg raising, to determine whether the Veteran's spine disability in particular was resulting in any radicular or neurological symptoms.  Thus, the weight of the evidence does not reveal any radiculopathy or neurological disability resulting from the Veteran's spine disability, and no separate rating for any such disability is warranted.

Accordingly, a rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis is not warranted, and there is no basis for staged rating of the Veteran's spine disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

B.  Residuals of right knee injury, status post ACL reconstruction and partial medial menisectomy with DJD

The Veteran's residuals of right knee injury, status post ACL reconstruction and partial medial meniscectomy with DJD are rated under DC 5003-5258, and are therefore rated under the criteria for intervertebral disc syndrome.  See 38 C.F.R. §§ 4.20, 4.27.  DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a; see VAOPGCPREC 9-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

In this case, on April 2009 VA examination, the Veteran reported a gradual increase in right knee pain, crepitus, and stiffness.  He reported giving way but no instability, pain, stiffness, and weakness, and decreased speed of motion.  He reported no episodes of dislocation of subluxation, but locking episodes daily or more often.  Her reported flare-ups of moderate severity every one to two months, and limping when his right knee flared up.  On examination, there was tenderness to palpation of the medial knee, crepitation, clicks or snaps, and grinding.  There was no instability or meniscus abnormality, but there was patellar grinding.  Right knee flexion was from 0 to 130 degrees with normal extension to 0 degrees, and no objective evidence of pain following repetitive motion or additional limitation after repetitions.  X-ray revealed mild osteoarthritis in the patellofemoral joint with mild subluxation and prior ACL repair.  The Veteran's knee disability was noted to impact his occupational activities servicing and installing HVAC units through decreased mobility problems with lifting and carrying, decreased strength, pain, and inability to kneel down as long as he used to.  

In his July 2009 notice of disagreement, the Veteran asserted that due to his right knee condition, he could not run, walking too much caused pain and swelling, riding his bike and using stairs caused pain, and that there was a constant grinding.  
In his April 2010 substantive appeal, the Veteran asserted that his right knee condition prevented him from running, jumping, hiking, and sometimes using stairs.

On November 2013 VA treatment, the Veteran reported having frequent giving way of the right knee.  On examination, there was some right knee medial laxity, and there was noted to be decreased quadriceps strength compared to the left.

On January 2014 VA examination, the Veteran reported pain with frequent flare-ups due to his job, at which time he had trouble with stairs and carrying things at work and his colleagues would help him out.  He reported that the pain varied and was usually aching and sometimes stabbing.  He reported no catching, locking, or dislocation.  On examination, the right knee popliteal region was slightly more swollen than the left.  It was noted that he had excellent muscle bulk in the quadriceps, hamstrings, calves, and anterior tibias, with normal side to side circumference variation from the dominant to non-dominant leg.  There was right knee crepitance with range of motion.

On range of motion testing, right knee flexion was to 125 degrees with objective evidence of painful motion at 115 degrees, and 120 degrees after three repetitions, and there was no limitation of extension.  It was noted that there was less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  There was no significant change in active range of motion following repeat testing against resistance and so no additional loss of range of motion was assigned due to painful motion, weakness, impaired endurance, incoordination, instability, or limitation of functional ability during flare-ups or when the body part is used repeatedly over time.

Muscle strength was normal for flexion and extension.  On joint stability testing, anterior stability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion), were each normal.  There was noted to have been no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had had a meniscal tear and frequent episodes of joint pain.  On X-ray testing, the Veteran had degenerative arthritis, but no X-ray evidence of patellar subluxation.  In terms of functional and occupational impairment, it was noted that the Veteran's knees, including his right knee, should limit lifting (although the back was more limiting than the knees).

In this case, the Veteran's right knee disability has been manifested by pain, crepitus, stiffness, some locking, and patellar grinding with flare-ups, resulting in such functional impairment as difficulty lifting, carrying, kneeling, using stairs, riding his bike, walking distances, and other normal functions of the knee.  Currently, he receives the maximum, 20 percent rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and therefore no higher rating under that code is available.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent, but no greater, for his right knee arthritis with limitation of motion is warranted.

The Veteran has consistently been noted to have had DJD of the right knee on X-ray examination, and, while right knee extension has consistently been normal, his right knee flexion has been mildly limited to 125 or 130 degrees of flexion, with evidence of painful motion at 115 degrees on January 2014 VA examination.  As this represents some limitation of motion, but not nearly to a compensable degree, and as the Board finds that such constant symptomatology is distinct from the Veteran's "episodes" due to his meniscus problems, including episodes of locking, a separate, 10 percent rating is warranted under DC 5003.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, again, such limitation of flexion is not nearly to the compensable level under DC 5260 of 45 degrees or less, and certainly not to 30 degrees or less, even considering any additional functional disability related to knee flexion.  Thus, a separate rating of 10 percent, but no greater, for the Veteran's right knee DJD is warranted.

The Board has also considered possible separate ratings under other diagnostic codes, but finds that none is warranted.  The record has not reflected any ankylosis or malunion or nonunion of the tibia, and thus a rating under either DC 5256 or 5262 is not warranted.  Also, as the Veteran's meniscus symptomology is already being rated 20 percent under DC 5258, a separate 10 percent rating under DC 5259 is not warranted.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262.

The Board further finds that no separate rating for recurrent subluxation or lateral instability under DC 5257 is warranted.  The Board notes that on November 2013 VA treatment, the Veteran reported having frequent giving way of the right knee and, on examination by a VA Family Nurse Practitioner, there was noted to have been some right knee medial laxity and decreased quadriceps strength compared to the left.

However, regarding whether the Veteran has had any instability or recurrent subluxation, the Board finds the August 2009 VA examination and January 2014 VA examination, the latter just two months after the November 2013 treatment, to be most probative.  Again, on August 2009 VA examination, the Veteran reported giving way but no instability and no episodes of dislocation or subluxation, and on objective examination there was no instability of the right knee.  Likewise, on objective examination in January 2014, it was noted that he had excellent muscle bulk in the quadriceps, hamstrings, calves, and anterior tibias, with normal side to side circumference variation from the dominant to non-dominant leg; on joint stability testing anterior, posterior and medial-lateral instability tests were each normal, and there was noted to have been no evidence or history of recurrent patellar subluxation or dislocation.

The August 2009 and January 2014 VA examiners were both physicians in the field of physical medicine and rehabilitation who performed extensive testing of the disability level of the Veteran's right knee.  The Board finds that their determinations of no right knee instability or recurrent subluxation outweigh the single finding of some right knee medial laxity by the November 2013 Nurse Practitioner during treatment.  

The Board notes that mild patellar subluxation was found on X-rays on April 2009 VA examination, though not found on X-rays on January 2014 VA examination.  However, the record has repeatedly reflected that the Veteran has denied episodes of dislocation or subluxation, and that, including on August 2009 VA examination, there has been noted to be no history of any recurrent subluxation of the joint, as the symptom is contemplated under DC 5257.  Thus, a separate rating for lateral instability or recurrent subluxation under DC 5257 is not warranted in this case.

Accordingly, a rating in excess of 20 percent under DC 5258 for residuals of right knee injury, status post ACL reconstruction and partial medial meniscectomy, is not warranted, but a separate, 10 percent rating is warranted for the Veteran's right knee DJD, and there is no basis for any staged rating.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  

C.  Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the symptoms and functional impairment caused by the Veteran's spine disability, including pain, some decrease in range of motion, stiffness and weakness with occasional flare-ups, resulting in such functional impairment as decreased mobility, difficulty lifting, carrying, reaching, using stairs, prolonged walking, standing, or driving.  It also recognizes the symptoms and functional impairment caused by the Veteran's right knee disabilities, including pain, slight limitation of flexion, crepitus, stiffness, some locking, and patellar grinding with flare-ups, resulting in such functional impairment as difficulty lifting, carrying, kneeling, using stairs, riding his bike, walking distances, and other normal functions of the knee.  The Board further recognizes the Veteran's assertions that, due to his disabilities, he uses a cane a few times a year, and has trouble with stairs and carrying things at work so that his colleagues help him out, as well as the January 2014 VA examiner's conclusion that, regarding occupational and functional impairment, the Veteran should avoid more than light to moderate lifting, with no repeated lifting.  

The Veteran's spine and right knee disabilities have been productive of occupational impairment, as reflected in his separate 20 percent, 20 percent and 10 percent ratings.  However, as discussed above, such disabilities are adequately contemplated in the applicable rating criteria, and do not represent an unusual disability picture, given the levels of disability contemplated in his ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Moreover, while in his July 2009 notice of disagreement, the Veteran asserted that he was currently unable to perform his job due to his back condition, the record, while reflecting that the Veteran has had limitations at work, has not reflected what could be considered marked interference with employment due to his service-connected disabilities; in this regard, during a January 2014 psychiatric examination, the Veteran was noted to have described no current job performance problems or missed work.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  While in his July 2009 notice of disagreement, the Veteran asserted that he was currently unable to perform his job due to his back condition, as reflected in the VA examination reports and other medical records, he has been employed full-time throughout his appeal.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis is denied.  

A rating in excess of 20 percent for residuals of right knee injury, status post ACL reconstruction and partial medial meniscectomy, is denied.

A rating of 10 percent for right knee DJD is granted, subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


